Citation Nr: 1103830	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-13 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for a hearing acuity disorder, 
to include bilateral hearing loss, tinnitus, Labrynthitis, and 
Meniere's disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Pflugner




INTRODUCTION

The Veteran served on active duty from August 1965 to July 1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

In January 2006, the Veteran submitted a claim of entitlement to 
service connection for bilateral tinnitus, which he described as 
a "noise" in his ears.  The RO interpreted this service 
connection claim as one for both bilateral hearing loss and 
tinnitus.  In August 2007, the Veteran underwent a VA 
audiological examination to determine the presence of hearing 
loss and tinnitus and, if either present, the etiological 
relationship to the Veteran's active duty service.  After the 
claims were denied in October 2007, the Veteran perfected an 
appeal.  The claims were then certified to the Board for 
appellate review.

In support of his January 2006 claim, the Veteran submitted a 
February 2006 treatment report that demonstrated a diagnosis of 
Labrynthitis.  The Veteran also submitted an August 2006 
treatment report that demonstrated a "long history of vertigo," 
tinnitus, and hearing loss; the diagnosis was suspected Meniere's 
disease.  When determining the scope of a claim, the Board must 
consider the Veteran's description of the claim; the symptoms the 
Veteran describes; and the information the Veteran submits or 
that VA obtains in support of that claim.  Brokowski v. Shinseki, 
23 Vet App 79 (2009) citing Clemons v. Shinseki, 23 Vet. App. 1, 
5 (2009).  Given the February and August 2006 treatment reports, 
the Board finds that the Veteran's January 2006 service 
connection claim encompassed both Labrynthitis and Meniere's 
disease, in addition to bilateral hearing loss and tinnitus.  As 
such, the Board re-captioned the claim as seen on the title page 
above.  

The Board finds that the August 2007 examination is inadequate 
for purposes of determining service connection because the 
examiner was not requested to determine presence, severity, or 
etiology of either Labrynthitis or Meniere's disease.  
Additionally, the Board finds that the August 2007 VA examination 
was inadequate because the examiner did not render an opinion as 
to whether any current hearing acuity disorder was due to or 
aggravated by the Veteran's service-connected disabilities or the 
medications prescribed to treat such disabilities.  See 38 C.F.R. 
§ 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc). "Once VA undertakes the effort to provide an examination 
when developing a service-connection claim, even if not 
statutorily obligated to do so, VA must provide an adequate one 
or, at a minimum, notify the veteran why one will not or cannot 
be provided."  Barr v. Nicholson, 21Vet. App. 303, 311 (2007).  
Thus, the Board finds that a remand for a VA examination is 
required.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence in 
support of his claim of entitlement service 
connection for a hearing acuity disorder, to 
include bilateral hearing loss, tinnitus, 
Labrynthitis, and Meniere's disease.  The RO 
must then obtain copies of the related 
records that are not already in the claims 
file.  All attempts to secure this evidence 
must be documented in the claims file by the 
RO.  If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must notify the 
Veteran and (a) identify the specific records 
the RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; (c) describe any 
further action to be taken by the RO with 
respect to the claims; and (d) notify the 
Veteran that he is ultimately responsible for 
providing the evidence.  The Veteran must 
then be given an opportunity to respond.

2.  The Veteran must then be afforded the 
appropriate VA examination to determine the 
nature of any current hearing acuity 
disorder, to include specific determinations 
as to whether Labrynthitis and/or Meniere's 
disease is/are present.  The examiner must 
then opine as to whether any current hearing 
acuity disorder was incurred in or due to the 
Veteran's active duty service, to include as 
due to acoustic trauma.  Further, the 
examiner must opine as to whether any found 
hearing acuity disorder is due or aggravated 
by the Veteran's service-connected 
disabilities, to include consideration of the 
medication(s) prescribed to treat the 
service-connected disabilities.  The 
Veteran's claims folder must be provided to 
and contemporaneously reviewed by the 
examiner.  All pertinent symptomatology and 
findings must be reported in detail.  Any 
indicated diagnostic tests and studies, to 
include an audiogram, must be accomplished.  
Specifically, the results of the audiological 
evaluation must state, in numbers, the 
findings of puretone decibel loss at 500, 
1000, 2000, 3000, and 4000 Hertz, provide the 
puretone threshold average, and must also 
state the results of the word recognition 
test, in percentages, using the Maryland CNC 
test.  Further, following the examination and 
a review of the evidence of record, the 
examiner must provide a description of the 
functional effects of any hearing acuity 
disorder found.  See Martinak v. Nicholson, 
21 Vet. App. 447, 455-56 (2007).  All 
rendered opinions must be accompanied by a 
thorough rationale.

3.  The RO must notify the Veteran that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of his claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In 
the event that the Veteran does not report 
for the examination, documentation must be 
obtained that shows that notice scheduling 
the examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

4.  Once the above actions have been 
completed, the RO must re-adjudicate the 
Veteran's claim on appeal.  If any benefit 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran has 
had an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A.MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

